 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   SAM WRIGHT, et al.,
                                                            Case No.: 2:17-cv-02217-APG-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 52]
14   MECUM AUCTIONS INC.,
15           Defendant(s).
16         The Court ordered Plaintiff Boulder City Toy Box to file a notice of appearance of counsel
17 by July 25, 2019,1 and ordered Plaintiff Sam Wright to file either a notice of appearance of counsel
18 or a notice of intent to proceed pro se by July 25, 2019. Docket No. 51. Pending before the Court
19 is Plaintiffs’ motion to extend that deadline in light of difficulties in locating new counsel. Docket
20 No. 52. For good cause shown, that motion is GRANTED and the above deadline is EXTENDED
21 to August 26, 2019. The Court is not inclined to grant any further extensions.
22         IT IS SO ORDERED.
23         Dated: July 26, 2019
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
          1
            Corporations are not permitted to proceed pro se. See United States v. High Country
28 Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993).

                                                     1
